Citation Nr: 1456751	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Entitlement to service connection for disability manifested by leg swelling.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a kidney disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to an increased rating for a left clavicle disability, currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable rating for a left humerus disability.

9.  Entitlement to a compensable rating for face and head scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  When the Veteran filed his substantive appeal in this case, he requested a hearing before a member of the Board, but later withdrew the request in an April 2009 statement.

The Board is of the opinion that the Veteran's current claim for residuals of an in-service head injury is, in fact, based on the same factual basis as his previously denied claim of service connection for headaches, in that he indicated his constellation of symptoms, variously described, are all related to an in-service head injury.  Accordingly, the claim must be considered on a "new and material" basis.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  Thus, the issue before the Board, therefore, remains whether the Veteran has submitted new and material evidence to reopen his claim of service connection for residuals of an in-service head injury.

The Board notes that in May 2013, the RO promulgated a statement of the case concerning a claim for an earlier effective date for a 10 percent disability rating for the Veteran's left clavicle disability.  The Board notes that there is no VA Form 9 or substantive appeal of record and thus the Board does not have jurisdiction.

Additionally, in July 2012, the RO granted the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  The RO granted a 70 percent disability rating and there is no notice of disagreement of record.  Thus, this issue is no longer on appeal.

(The issues of entitlement to service connection for residuals of a traumatic brain injury; service connection for disability manifested by leg swelling; service connection for a low back disability; service connection for a kidney disability; entitlement to an increased rating for a left clavicle disability; entitlement to a compensable rating for a left humerus disability; and entitlement to a compensable rating for face and head scars are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By an April 16, 1984 rating decision, the RO denied a request to reopen a previously denied claim of entitlement to service connection for headaches.  A statement of the case was issued on December 23, 1986; however, the Veteran did not thereafter file an appeal.

2.  The additional evidence received since the April 1984 rating decision denying the Veteran's application to reopen the claim of service connection for headaches relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's headache disability is due to his service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The April 1984 rating decision denying an application to reopen a claim of service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2.  The evidence presented since the April 1984 rating decision is new and material, and a claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Veteran's headaches are secondary to his service-connected psychiatric disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A June 1983 rating decision denied a claim of service connection for headaches as residuals of an in-service head injury.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in April 1984.  The Veteran again did not appeal that determination after a December 1986 statement of the case was issued.  He again sought to reopen the claim, and the RO denied such a request in the January 2008 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

The Board notes that, in the instant case, the RO did not specifically make a finding that new and material evidence had been received to reopen the claim for service connection discussed herein.  Nevertheless, the Board is without jurisdiction to consider the substantive merits of a claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request to reopen a claim for entitlement to service connection for headaches was denied in an April 1984 rating decision.  At that time, the RO determined that new evidence had not been presented to indicate that the Veteran's claimed headache disability was either related to or aggravated by military service. 

The evidence of record at the time of the April 1984 decision included service treatment records, post-service treatment records, a VA examination report and the Veteran's statements.

The pertinent evidence added to the record since the April 1984 rating decision consists of post-service treatment records, hearing testimony, VA examination reports and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes a VA PTSD examination in April 2012 indicating that the Veteran had an in-service traumatic brain injury.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for headaches as a residual of an in-service TBI is reopened.

Service Connection for Headaches

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The regulations provide that service connection may be granted for disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  (The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.)

Due to the findings in the aforementioned April 2012 PTSD examination report indicating that the Veteran had an in-service TBI, the RO requested a medical opinion concerning the Veteran's TBI claim.  The examiner indicated that the Veteran had no persistent post-concussive syndrome.  The rationale was that the Veteran's persistent symptoms of headaches,  memory difficulties, concentration difficulty, sleeping difficulties, and irritation/anger/frustration were due to the Veteran's schizophrenia.

As the Veteran is service connected for schizophrenia, the Board finds that the evidence supports the conclusion that the Veteran's headaches are secondary to his service-connected psychiatric disability.  Thus, a grant is in order concerning this issue.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for headaches, residuals of a traumatic brain injury, is granted.

Entitlement to service connection for headaches is granted.


REMAND

The Veteran indicated in a July 2002 statement that he received benefits from the Social Security Administration.  The United States Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the Social Security Administration that may have been relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records regarding his Social Security benefit must be requested.

Concerning the Veteran's claim for service connection for disability manifested by leg swelling, the Board notes that the Veteran indicated on his October 1974 separation examination that he had cramps in his legs.  An August 2001 private treatment records indicates that the Veteran's leg swelling may be related to his prostate.  The Board notes that the Veteran is considered competent to say that he currently has leg swelling.  As there is some indication of a current disability as well as a reported problem in service, the Board finds the Veteran should be provided a VA examination to determine if there is a link.

The Veteran contends, and there is documentation indicating, that he was involved in a car accident in October 1971 for which he spent approximately three weeks in the hospital.  The discharge summary details a kidney contusion with subsequent hematuria.  Tenderness to the low back was also noted as a residual of his injuries.  

The Veteran has had a VA examination in May 2011 concerning a lumbar spine disability; however, he contended in a June 2013 letter that the examiner did not have the relevant VA treatment records.  The Board observes that the examiner did not discuss specific records from the Veteran's claims files and had a poorly substantiated rationale.  Thus, the Veteran should be afforded an additional examination on remand.

An August 2001 private treatment records indicate hematuria and a hump on his kidney.  The Veteran also had a VA examination in May 2011 concerning his kidneys; however, again the examiner offered a poorly substantiated rationale for her negative nexus opinion.  Thus, the Veteran should be afforded a VA examination on remand to determine if he has a current kidney disability that is related to an in-service kidney injury.

Concerning the Veteran's claim for residuals of a TBI, the Board notes that the Veteran had various head injuries.  In September 1972, a skull series was taken after he was hit by a cue stick.  He was in a bus accident in August 1973 in Thailand where he hit both sides of his head, and he had a laceration to the right forehead following an October 1971 car accident.  Thus, the Board finds that the Veteran should be afforded an examination to determine if there are current residuals of any in-service head injury.  

As noted, currently on appeal are increased ratings for his scars, left humerus disability, and left clavicle disability.  The Veteran had examinations of his left clavicle and left humerus most recently in October 2007.  Unfortunately, the examiner did not consider the possible effects of functional loss due to pain, etc.  The Board also notes that these examinations are more than seven years old and in a May 2013 VA Form 646, the Veteran's representative indicated that the disabilities had worsened.  Thus, the Veteran should be provided additional examinations on remand.

Concerning the claim for an increased rating for scars, the most recent examination was in May 2011.  In a May 2013 VA Form 646, the Veteran's representative indicated that the disability had worsened.  Thus, the Veteran should be afforded an additional VA scar examination.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security Administration any records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain and associate with the claims file relevant VA treatment records from the VA healthcare system not already associated with the claims file.  The Veteran should also be given opportunity to identify all private sources of treatment, and he should be afforded assistance in obtaining any such records.

3.  The Veteran should be afforded examinations to determine the current severity of his face and head scars, left clavicle disability and left humerus disability.  Each examination should include findings necessary to apply pertinent rating criteria.  The examinations of the left clavicle and left humerus should address all functional losses caused by any problems with pain, weakness, fatigability, incoordination, etc.  Such losses should be equated to additional loss of motion (beyond what is shown clinically) of each affected joint.

4.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and etiology of any back disabilities.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion, with a thorough rationale, as to whether it is at least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed low back disorder is related to any back injury sustained during military service, including any injury sustained during an October 1971 car accident.  

If a causal relationship is found as to some, but not all, current diagnoses, then this should be specified.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

5.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of any leg swelling.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is at least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed disability manifested by leg swelling is related to the leg cramps noted in service or any other incident of service.  

The claims folder should be made available to the examiner for review in conjunction with the examination.  Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals from in-service head injuries.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is at least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed disability is related to any head injury experienced during military service, including those mentioned in the discussion above-1971 car accident, 1972 injury with a cue stick, and 1973 bus accident.  

If a causal relationship is found as to some, but not all, current diagnoses, then this should be specified.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any kidney disability.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is at least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed kidney disability is related to the Veteran's military service, including any kidney injury experienced in service.  

The claims folder should be made available to the examiner for review in conjunction with the examination.  Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

8.  Upon completion of the above, readjudicate all issues that remain on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


